Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 6, 8-15, 18, 21 and 23 are cancelled.
Claims 1, 19, 22, and 24 are amended.
Claims 1-5, 7, 16-17, 19-20, 22, and 24 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 16-17, 19-20, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 22, and 24:
These steps of determine a diet pattern of said user comprising nutritional information, receive a target food, compute a compliance score of target food with diet pattern, determine diet patterns of a group of users, determine a diet pattern union of the diet patterns of said group of users, receive a list of food, and compute a compliance score of said list of food with said diet pattern of a union, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and 
These steps of diet pattern comprising frequency of intake in a category, compute a compliance score of target food with diet pattern with respect to a partial compliance score and a value, and compute a compliance score of said list of food with said diet pattern of a union, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to customize a diet pattern on the basis of user’s profile may be performed in the mind but for recitation of generic computer components; such as claim 4, reciting particular aspects of determining a table of said nutrition information, as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claim 5, reciting particular aspects of how to compute the nutritional information of target food intake, as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claim 6, reciting particular aspects of computing nutritional vector, as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claim 16, reciting particular aspects of computing a value with weighted sum of individual values, as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claim 17, reciting an equation to claim 19, reciting particular aspects of computing diet pattern union, as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claim 20, reciting particular aspects of computing a food rule, as drafted, under the broadest reasonable interpretation, includes mathematical concepts).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor configured to carry out the steps, notifying a user of a compliance score, a processor computing the compliance score, and output the compliance score amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 9-10, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 (diet pattern database, selecting a diet pattern, and customizing the diet pattern), 3 (food database), 4 (food diary and a user nutrition track table), 5 (processor configured to access food database and user database), 7 (using a Gaussian function to determine nutritional vector), 16 (processor computing value), 19 (processor configured to compute diet pattern union), 20 (processor configured to compute a food rule)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive a target food; notify said compliance score of target food; receive a list of food; output compliance score of said list of food, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); compute a compliance score of said target food; compute a compliance score of said list of food, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determine diet pattern of said user and a group of users, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-5, 7, 16, and 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, Symantec, MPEP 2106.05(d)(II)(i); claims 5, 7, 16, 19, 20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 4, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-5, 7, 16-17, 19-20, 22, and 24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-5, 7, 16-22, and 24 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the feature of ensuring that list of food for the group of users satisfy the dietary needs of the entire group is a technological improvement in the field of diet and nutrition management.  Examiner disagrees.  The alleged improvement that The Applicant touts does not concern a technological improvement but instead relates to an alleged improvement in receiving and processing list of food for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology; the Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  The present invention solves the problem associated with minimizing waste.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
Applicant argues that the present claims integrate any abstract idea, which they might touch into the practical application of dietary monitoring and management.  Examiner states that Applicant makes a conclusory statement regarding why the present invention is not considered an abstract idea.  Examiner provides a reasoned rationale in the rejection above regarding interpretation of the claimed limitations into an abstract idea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626